DETAILED ACTION

Claims 1-4, 6-11 and 13 have been amended. Claims 5 and 12 have been cancelled. Claims 1-4, 6-11 and 13 remain pending in the application.
Claims 1, 8 and 9 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to claims have avoided invoking 112(f) previously set forth in the Non-Final Office Action for claims 1-4, 6-7, 10-11 and 13. Invoking 112(f) previously set forth in the Non-Final Office Action for claim 8 is sustained. 

Applicant's arguments regarding rejection under 35 U.S.C. § 103 have been fully considered but respectfully found not persuasive.

Independent claims 1, 8 and 9 have been amended to further specify:
a factory automation system comprising:
a first processor to perform the first collection that collects first operation data;
an information processing device having a second processor to perform simulation and collect second operation data; 
calculate a degree of a difference between the plurality of first operation data and the plurality of second operation data, and repeatedly adjust at least one of the first control parameter group and the second control parameter group so that the degree of the difference becomes small;
adjust the second control parameter group in a manner that the second operation data gets closer to the first operation data, and
adjust the first control parameter group in a manner that the first operation data gets closer to the second operation data.

In the remarks, applicant argues in substance that:
1) Fujii does not teach:
a factory automation system comprising:
a first processor to perform the first collection that collects first operation data:
an information processing device having a second processor to perform simulation and collect second operation data.
2) Fujii does not teach:

3) Fujii does not teach the first control parameter group and the second control parameter group are different.
4) Seki does not teach:
calculate a degree of a difference between the plurality of first operation data and the plurality of second operation data, and repeatedly adjust at least one of the first control parameter group and the second control parameter group so that the degree of the difference becomes small, because Seki does not teach the parameters in both of the first control parameter group and the second control parameter group are adjusted.
5) Seki does not teach:
adjust the second control parameter group in a manner that the second operation data gets closer to the first operation data, and
adjust the first control parameter group in a manner that the first operation data gets closer to the second operation data, because Seki does not teach the parameters in both of the first control parameter group and the second control parameter group are adjusted.

Regarding 1), the examiner respectfully submits that applicant has overlooked the fact that Fujii actually teaches:
a factory automation system (Fig. 6 [0104] system SYS), comprising:
a first processor to perform the first collection that collects first operation data (Figs. 6-10 [0112] [0113] [0106] [0115] [0119] [0132] [0133] CPU 13 – first processor 
an information processing device (Fig. 6 [0106] PC 8 – second processor) having a second processor to perform simulation and collect second operation data (Figs. 6-10 [0107] [0121] [0134] IO unit model M14B receives simulated operation data –second operation data, transmits to display);
Therefore the applicant’s arguments are not persuasive.

Regarding 2), the examiner respectfully submits that applicant has overlooked the fact that Fujii actually teaches outputs a plurality of first operation data collected by the first processor and a plurality of second operation data collected by the second processor (Figs. 6-10 [0107] [0121] [0133] [0135] displays first operation data and second operation data that comparing with each other), as indicated in previous office action. Therefore the applicant’s arguments are not persuasive.

Regarding 3), the examiner respectfully submits that applicant has overlooked the fact that:
a) the independent claims recite the first control parameter group and the second control parameter group, as drafted, without further description, do not have to be different by broadest interpretation.
b) Actually, Fujii teaches the first control parameter group and the second control parameter group are different groups ([0112] the first control parameter group including first group of command values are transmitted at one millisecond intervals, [0115] are transmitted at two seconds intervals plus the values of the parameters for the controller model M13 inputted by the user).
Therefore the applicant’s arguments are not persuasive.

Regarding 4), the examiner respectfully submits that applicant has overlooked the fact that the independent claims recite “repeatedly adjust at least one of the first control parameter group and the second control parameter group” not “repeatedly adjust both the first control parameter group and the second control parameter group”, actually Seki teaches repeatedly adjust at least one of the first control parameter group and the second control parameter group (Fig. 3 [0049] [0050] keep adjusting simulation parameter – the second control parameter group until the difference is less than the threshold – degree of the difference is small enough), as indicated in previous office action. Therefore the applicant’s arguments are not persuasive.

Regarding 5), the examiner respectfully submits that the applicant’s arguments have been fully considered but in moot in view of new ground of rejection:
Seki teaches adjust the second control parameter group in a manner that the second operation data gets closer to the first operation data (Fig. 3 [0049] [0050] keep adjusting simulation parameter -the second control parameter group until the difference is less than the threshold – degree of the difference is small enough), and
Takahashi JP 2002337078 A teaches adjust the first control parameter group in a manner that the first operation data gets closer to the second operation data (Fig. 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii to incorporate the teachings of Takahashi because they all directed robot control with simulations. Adjusting control parameters to match the measured operation data to simulated operation data will help provide desired operation result.

Takahashi is introduced in response to amended claims. The teachings of Fujii, Seki, and Soejima as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended and new claims. 

Another iteration of claim analysis has been made.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
“actuator emulator” and "controller emulator” in claim 8.


If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii US 20150378333 A1, in view of Seki US 20190384240 A11 and Takahashi.

Regarding claim 1, Fujii teaches an information processing system comprising:
a factory automation system (Fig. 6 [0104] system SYS), comprising:
a drive device (Fig. 6 [0104] [0105] motor 41);
a controller (Fig. 6 [0104] [0105] PLC 1 CPU unit 13) that executes a control program using a first control parameter group as an input and controls the drive device according to the control program (Figs. 7-10 [0112] [0129] [0131] step S202, PLC 1 CPU unit 13 controlling the motor 41 using first group of command values at one millisecond intervals), and
a first processor, configured to perform a first collection that collects first operation data indicating a behavior of the drive device when the control program is executed using the first control parameter group as the input (Figs. 6-10 [0112] [0113] [0106] [0115] [0119] [0132] [0133] CPU 13 – first processor collects control results from IO unit 14B – first operation data, communication IF part 811 receives control results – first operation data from CPU 13); and
an information processing device having a second processor (Fig. 6 [0106] PC 8 – second processor) configured to perform to
simulate a behavior of the drive device (Fig. 6 [0108] motor model M41),

collect second operation data indicating a behavior of the simulated drive device when the control program is executed using the second control parameter group as the input (Figs. 6-10 [0107] [0121] [0134] IO unit model M14B receives simulated operation data – second operation data, transmits to display), and
an output interface that outputs a plurality of first operation data collected by the first processor and a plurality of second operation data collected by the second processor (Figs. 6-10 [0107] [0121] [0133] [0135] displays first operation data and second operation data that comparing with each other).
Fujii does not explicitly teaches:
calculate a degree of a difference between the plurality of first operation data and the plurality of second operation data, and
repeatedly adjust at least one of the first control parameter group and the second control parameter group so that the degree of the difference becomes small;
the second processor is configured to adjust the second control parameter group in a manner that the second operation data gets closer to the first operation data, and
the first processor is configured to adjust the first control parameter group in a manner that the first operation data gets closer to the second operation data.

calculate a degree of a difference between the plurality of first operation data and the plurality of second operation data ([Fig. 3 [0049] comparing the difference between operation data and simulated data to a predetermine threshold – calculate a degree of the difference), and
repeatedly adjust at least one of the first control parameter group and the second control parameter group so that the degree of the difference becomes small (Fig. 3 [0049] [0050] keep adjusting simulation parameter – the second control parameter group until the difference is less than the threshold – degree of the difference is small enough);
the second processor is configured to adjust the second control parameter group in a manner that the second operation data gets closer to the first operation data (Fig. 3 [0049] [0050] keep adjusting simulation parameter -the second control parameter group until the difference is less than the threshold – degree of the difference is small enough), and
Takahashi teaches the first processor is configured to adjust the first control parameter group in a manner that the first operation data gets closer to the second operation data (Fig. 1 [0016] [0024] robot controller adjust the control amount – first control parameter group to keep the measured speed – the first operation data to follow the simulated actual target speed – the second operation data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii to incorporate the teachings of Seki and Takahashi because they all directed to they all directed to industrial controller 
Fujii teaches:

    PNG
    media_image1.png
    806
    1103
    media_image1.png
    Greyscale

[0104] FIG. 6 is a block diagram illustrating the functional configuration of the PLC system SYS. As shown in FIG. 6, the PLC system SYS includes the PLC 1, the PC 8, the motor driver 3, the object 4 to be controlled, and the detector 61.
[0105] The PLC 1 includes, as described above, at least the CPU unit 13, the special unit 15, and the IO unit 14B. The CPU unit 13, the special unit 15, and the IO unit 14B are, as described above, communicatively connected by the PLC system bus object 4 to be controlled includes the motor 41 and the machine 42.

    PNG
    media_image2.png
    823
    470
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    567
    426
    media_image3.png
    Greyscale

[0106] The PC 8 includes the display 87, a simulation execution part 801, a PLC support part 802, and a model storage part 803. The simulation execution part 801 includes a communication IF part 811, a display control part 812, and simulation models for actual apparatuses in the PLC system SYS. As the models, the simulation execution part 801 includes models M1 for simulating the PLC 1 (hereinafter referred to as "PLC models M1"), a model M3 for simulating the motor driver 3 (hereinafter referred to as "motor driver model M3"), a model M61 for simulating the detector 61 (hereinafter referred to as "detector model M61"), and models M4 for simulating the objects 4 to be controlled (hereinafter referred to as "models M4 of the objects to be controlled").
[0112] The CPU unit 13 transmits command values to the motor driver 3 via the special unit 15 by executing the control programs 230 (FIG. 4). For example, the CPU unit 13 transmits a command value at intervals of one millisecond (one msec). The motor driver 3 controls the operations of the motor 41 based on the received command value. As a result, the machine 42 (e.g. the arm of the machine 42) operates.
[0129] At Step S12, the control of the objects 4 to be controlled by the PLC 1 is started based on the user instruction. In other words, operations in the actual apparatuses are started. At Step S14, the PC 8 starts simulation by the simulation execution part 801, based on the user instruction.
[0131] FIG. 8 is a flowchart illustrating the details of the process performed at Step S12 of FIG. 7. As shown in FIG. 8, at Step S202, the CPU unit 13 transmits one command value per 1 millisecond to the objects 4 to be controlled, based on the start of the execution of the control programs 230 (FIG. 4). Specifically, the CPU unit 13 causes the machine 42 to operate by controlling the motor 41 by using the command values.
[0113] The detector 61 detects various values relating to the operations of the motor 41, as described above. The detector 61 transmits the control results as the detected values (actual measurement values) to the IO unit 14B. The IO unit 14B transmits the control results to the CPU unit 13. The CPU unit 13 performs the feedback control by using the control results.
[0119] … The communication IF part 811 receives the command values and the control results transmitted from the CPU unit 13 via the communication IF part 821. In other words, the communication IF part 811 receives each of the set of the command values and the set of the control results at intervals of two seconds. Specifically, the communication IF part 811 acquires, from the CPU unit 13, each of the command values transmitted from the CPU unit 13 of the PLC 1 during two seconds, and each of the control results transmitted from the detector 61 to the CPU unit 13 via the IO unit 14B during two seconds. The communication IF part 811 transmits the control results (i.e., actual measurement values) to the display control part 812.
[0132] At Step S204, the CPU unit 13 receives, for each command value, the control result (actual measurement value) that is based on the command value, and corrects the command value based on the control result. In other words, the CPU unit 13 sequentially receives the control results from the detector 61 via the IO unit 14B, and performs the feedback control.
[0133] At Step S206, the PC 8 acquires 2000 sequential command values (command values transmitted during two seconds) at a time, at intervals of two seconds. At Step S208, the PC 8 acquires 2000sequential control results (actual measurement values) at a time, at intervals of two seconds.
[0108] The models M4 of the objects to be controlled include a model M41 for simulating the motor 41 (hereinafter referred to as "motor model M41"), and a model M42 for simulating the machine 42 (hereinafter referred to as "machine model M42").
[0107] The PLC models M1 include a model M13 for the simulation corresponding to the control programs of the PLC 1 (hereinafter referred to as "controller model M13"), and a model M15 for simulating the special unit 15 (hereinafter referred to as "special unit model M15"), and a model M14B for simulating the IO unit 14B (hereinafter referred to as "IO unit model M14B").
[0115] More specifically, at intervals of a time period (e.g. two seconds) that is longer than the transmission intervals (one millisecond) of the command values to the special unit 15, the command values that have been transmitted to the special unit 15 during the time period (two seconds) are transmitted all at once to the communication IF part 821.
[0130] At Step S16, the user checks (verifies) the control results (actual measurement values) and the simulation results, and corrects the models M4 of the objects to be controlled (in particular, the machine model M42) by using the simulation execution part 801. Also, at Step S18 as needed, the user corrects the values of the parameters for the controller model M13 by using the simulation execution part 801. Specifically, the user changes the control parameters for the PID control.

    PNG
    media_image4.png
    658
    438
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    521
    752
    media_image5.png
    Greyscale

FIG. 9 is a flowchart illustrating the details of the process performed at Step S14 of FIG. 7. As shown in FIG. 9, at Step S402, the PC 8 receives the sequential command values from the PLC 1 (specifically, the CPU unit 13) at intervals of two seconds. At Step S404, the PC 8 receives the sequential control results from the PLC 1 (specifically, the CPU unit 13) at intervals of two seconds.
[0135] At Step S406, the simulation execution part 801 starts the simulation by using each of the command values received from the PLC 1. At Step S408, the simulation execution part 801 calculates the simulation result for each command value. At Step S410, the simulation execution part 801 causes the display 87 to display the control results (actual measurement values) received from the PLC 1 and the simulation results by using a graph in such a manner that they can be compared with each other.
[0120] The simulation execution part 801 uses, as command values for simulation, the command values received by the communication IF part 811. In other words, the simulation execution part 801 executes simulation of the actual apparatuses by using the received command values and the models of the actual apparatuses. In this regard, the simulation execution part 801 uses, as the command values for a simulation, the 2000 command values received at a time, in the order from the oldest to the newest in terms of the time of transmission from the CPU unit 13 to the special unit 15.
[0121] Specifically, the simulation execution part 801 transmits the received command values to the special unit model M15, and the special unit model M15 transmits the command values to the motor driver model M3. The motor driver model M3 controls the motor model M41 by using the received command values. The detector model M61 acquires the various outputs from the machine model M42, and transmits the output values to the IO unit model M14B, as the simulation results. The IO unit model M14B transmits the simulation results to the display control part 812.
Seki teaches:
[0049] Next, the parameter adjustment unit 30 outputs the simulate value to the comparison unit 32. Also, when performing the simulation using the index value, the parameter adjustment unit 30 also outputs this index value to the comparison unit 32. The comparison unit 32 compares the simulate value input from the parameter adjustment unit 30 with the process value acquired from the process value database 11 or the index value input from the parameter adjustment unit 30, and outputs the comparison result to the parameter adjustment unit 30. The parameter adjustment unit 30 refers to this comparison result to determine whether or not the difference between the simulate value and the process value or the index value is equal to or less than the predetermined threshold (Step S109). If the parameter adjustment unit 30 determines that the difference between the simulate value and the process value or the index value is not equal to or less than the predetermined threshold, the parameter adjustment unit 30 adjusts the parameter again. Note that the parameter adjustment unit 30 may also repeat the parameter adjustment until the simulate value and the process value or the index value are matched with each other.
[0050] On the other hand, if the parameter adjustment unit 30 determines that the difference between the simulate value and the process value or the index value is equal to or less than the predetermined threshold, the parameter adjustment unit 30 outputs the adjusted parameter to the operating point estimation unit 22 along with the process 
Takahashi teaches:
[0016] In FIG. 1, the robot 1 holds a component with a robot hand 12 that is attached to and detached from the tip of a robot arm 11. …
[0024] …, the set travel time and the maximum speed are calculated from the maximum acceleration determined in advance by the travel distance and the robot performance (S1). …, the target acceleration generator 32 calculates the target acceleration from the elapsed time (S5). Subsequently, the position detection unit 36 detects the current position (S6), an approximate expression is selected according to the position (S7), the target speed generation unit 31 calculates the target speed (S8), ... It is converted into such an actual target speed (S9). Further, the speed detection unit 35 detects the current speed (S10), and the control calculation unit 33 calculates the control amount so as to follow the actual target speed (S11) and outputs it (S12).

Regarding claim 2, Fujii further teaches the output interface displays the plurality of first operation data collected by the first collection part and the plurality of second operation data collected by the second collection part side by side (Fig. 10 [0136]).

Regarding claims 3 and 10, Fujii further teaches the output interface displays the plurality of first operation data and the plurality of second operation data on the same time axis (Fig. 10 [0136]).



Regarding claims 7 and 13, Fujii further teaches wherein the first processor collects the first operation data in each communication period of the drive device and the controller, and the second processor collects the second operation data in a predetermined period according to the communication period ([0132]-[0136] first collection part collects control results from drive device at in each period, second collection part collects simulated control result at predetermined intervals corresponding to the period).

Regarding claims 8 and 9, Fujii, Seki and Takahashi together teach the claimed system. Therefore he teaches the method steps and programs for implementing the system.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Seki and Takahashi as applied to claims 1-3, 6-10 and 13 above, further in view of Soejima JP 2013089184 A2.


The combination of Fujii, Seki and Takahashi does not explicitly further teach the output part highlights a combination in which a difference is abnormal among combinations of each of the plurality of first operation data and each of the plurality of second operation data.
Soejima teaches teach the output part highlights a combination in which a difference is abnormal among combinations of each of the plurality of first operation data and each of the plurality of second operation data (Fig. 7 [0086] difference abnormal combination is highlighted with different color), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii to incorporate the teachings of Soejima because they all directed to industrial controller system. Highlighting a combination in which a difference is abnormal among combinations of each of the plurality of first operation data and each of the plurality of second operation data will help indicating the abnormal section.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115






/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fujii and Seki are the prior arts of record
        2 Soejima is the prior arts of record